Citation Nr: 1211453	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983.  Thereafter, the Veteran served with a Reserve component with active duty from January 1991 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the RO in Jackson, Mississippi, which denied service connection for PTSD.  

In September 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Jackson, Mississippi RO. 

The claim was remanded by the Board in April 2011 and is now ready for further disposition.  Of note, the April 2011 remand also included the issue of entitlement to service connection for headaches, which was granted by the RO in October 2011.  That appeal as to that issue has been satisfied in full and is not before the Board. 

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities if shown by the evidence.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has been diagnosed with PTSD as well as a depressive disorder.  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  


FINDING OF FACT

The competent and credible evidence of record does not support a finding that any acquired psychiatric disorder was caused or aggravated by service.  



CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD and a depressive disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2006, regarding PTSD and a depressive disorder, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and VA outpatient treatment records with the claims file, provided the Veteran with a DRO hearing, and afforded the Veteran two VA examinations.  

The Board finds that the June 2006 VA examination report and opinion was based on inaccurate facts and as such, is not an adequate report on which to base a decision.  As explained below, lay statements submitted by the Veteran's wife raise the possibility that the VA examiner in June 2006 relied on inaccurate information in forming his diagnosis and nexus opinion.  Thus, in its April 2011 remand, the Board directed that another VA examination and opinion be obtained with consideration of the lay statements from the Veteran's wife. 

The August 2011 VA examination was undertaken at the direction of the April 2011 Board remand.  The Board finds that the VA examiner substantially complied with the remand directives as he considered both bases that the Veteran alleged for his in-service traumatic events and provided adequate rationale for all opinions rendered. The Board finds that the August 2011 VA examination report is an adequate report upon which to base an opinion as the VA examiner reviewed the claims file, conducted thorough psychological inventory testing and does not appear to have been unaware of any facts.  

Additionally, the Board finds that the RO complied with the April 2011 remand directive to associate any additional outstanding VA treatment records with the file.  Further, in a December 2011 statement, the Veteran's representative indicated that the RO complied with the Board's remand directives. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed on the merits.  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Thus, generally, in order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addition to the laws and regulations outlines above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When a PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident to include behavior changes.  See 38 C.F.R. § 3.304(f)(5).  

In the present case, when the Veteran filed his claim, he asserted that he had PTSD as a result of an injury while playing basketball during military service.  He has reported that he was knocked out, that he sustained a broken jaw, nose, and bone under the right eye and that he was traumatized by the incident.  Service treatment records confirm that he was hospitalized from March 1981 to April 1981 for a basketball injury.  

Later, at his hearing before the Board, he reported a second traumatic event - that he had been sexually assaulted by a group of men in approximately 1980 and he did not report the incident to anyone.  He indicated that after the alleged assault his performance decreased.  An August 2006 VA treatment records shows that he also reported avoidant behavior to include impairment of his married sex life and difficulty being emotionally intimate with people since the incident.  There are no service records referring to the incident.  A service evaluation report dated in May 1986 does not indicate decreased performance.  To the contrary, the evaluation indicates that the Veteran performed his duties in an outstanding manner.  

For the reasons that follow, the Board finds that service connection is not warranted for any acquired psychiatric disorder.  As an initial matter, service treatment records do not contain any references to psychiatric complaints in service.  As noted above, in a case involving sexual assault, other factors including a decrease in performance may also support the incurrence of a sexual assault.  In the present case, the Board finds that the records do not support a finding of an incurrence of sexual assault.  Specifically, the August 2011 VA examiner has reviewed the record, including service records, and found that there was no evidence of incurrence of an in-service sexual assault.  Further, the August 2011 VA examiner found that the Veteran's basketball injury was not a traumatic event for the purposes of a PTSD stressor.  The Board finds that although the Veteran is competent to report observations of in-service events including a sexual assault and a basketball injury, as explained below, there is some doubt as to his credibility as a historian.  

Without making a finding as to whether an in-service traumatic event occurred, the Board has considered whether the Veteran has a current diagnosis of an acquired psychiatric disorder, including PTSD.  The Board acknowledges that the Veteran was provided with a VA psychiatric examination in June 2006 and that the examiner diagnosed the Veteran with PTSD.  The June 2006 VA examiner based the diagnosis on the Veteran's reported mental health symptoms and his in-service stressor of a basketball accident.  (The Veteran did not disclose the alleged sexual assault to the June 2006 VA examiner.)  However, the Board finds that the June 2006 VA examination report has little probative value as the VA opinion appears to have been based on inaccurate information.  

Specifically, in June 2008, the Veteran's wife submitted a letter indicating her belief that the Veteran was dishonest in his psychiatric complaints.  She noted that she and the Veteran had separated in November 2007 and had several arguments because she was no longer willing to lie or think of lies regarding his PTSD. (She had previously submitted a statement in May 2006 indicating that she witnessed his nightmares as well as other psychiatric symptoms.)  She claims the Veteran "is totally making up all ailments that he had told [VA] and it is not hard for him to go to work" and he has an "immaculate work history."  She specifically noted that the Veteran lied about having hallucinations, migraine headaches and jerking in his sleep and that he pours his VA prescription drugs down the toilet, with the exception of his cholesterol medication (which he takes) and his hydrocodone, which he sells to drug addicts.  She reported that she witnessed the sale to a drug addict and that it became one of their marital problems.  She also reported that the Veteran told her that if he harmed her, he would get away with it because VA has him listed as crazy.   

While the Veteran's wife is not competent to report what the Veteran did or did not experience in service, or what he personally experiences in the way of current symptoms, she is competent to report that things she witnessed the Veteran do and say as well as the fact that she did not observe the current behaviors that the Veteran claims to have experienced, including having hallucinations, migraine headaches, and jerking in his sleep.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a claimant is competent to report observations that come to him or her through the senses).  Additionally, she is competent to report that she did not observe any signs of the Veteran having difficulty going to work.  Further, in light of the August 2011 VA examiner's report that the Veteran was malingering, the Board finds the Veteran's wife's statements to be credible.  

The Board finds that the Veteran's wife's competent and credible statements cast doubt on the accuracy of the Veteran's reports to the June 2006 VA examiner.  Thus, the Board finds that the June 2006 VA examination report is not an adequate report upon which to base a decision.  The Board is not required to accept as probative a VA examination report based on false information.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (which held a medical opinion provided in support of a new and material evidence claim need not be accepted as credible if based upon an inaccurate medical history).  The Board finds that the factual history provided to the June 2006 VA examiner in this case was not accurate and that the provided etiology opinion may not be accepted as credible medical evidence.

The Board also observes that a VA outpatient treatment records authored by the Veteran's regular treating VA physician Dr. E.H., dated in April 2007 and June 2009, diagnosed PTSD.  Regarding the June 2009 record, a VA psychologist also signed the record indicating review of the treatment record.  However, as the June 2009 diagnosis was also based on reports by the Veteran, which the Board finds are not factually accurate, the Board places no probative value on the outpatient treatment record diagnoses.  Further, the Board stresses that, while the amended regulations provide for a way to establish PTSD without supporting evidence, the lower evidentiary standard applies only of a VA psychologist or psychiatrist (or a psychiatrist or psychologist with whom VA has contracted) confirms the claimed stressor which supports the diagnosis.  

Moreover, the comments associated with the proposal of the amended regulations indicate the intent that the VA examiner's diagnosis must be within the context of a Compensation and Pension examination.  As was noted recently by the United States Court of Appeals for the Federal Circuit (Federal Circuit), the reasons for this were several:  (1) VA practitioners are given specific instruction on how to conduct PTSD examinations, including guidance materials and a certification process; (2) VA reviews the quality of its practitioners' examinations, including taking steps to address identifiable problems with feedback and training; (3) VA provides VA associated practitioners with the veterans' claims folders in connection with all mental-disorder examinations, including PTSD examinations, who are instructed that a PTSD diagnosis cannot occur without a review of the folder and (4) VA noted that limiting the rule to VA associated practitioners, accompanied by periodic review of these examinations, would ensure standardization and consistency.  Nat'l Org. of Veterans' Advocates, Inc. v. Shinseki, ___ F.3d ___ (Fed. Cir. 2012) (citing 75 Fed. Reg. 39843, 39847-48 (July 13, 2010)).  Therefore, while the Veteran has been diagnosed with PTSD by outpatient physicians, these assessments are not sufficient to warrant service connection under the amended regulations.

Further, the only adequate VA psychiatric examination, undertaken in August 2011, has resulted in findings that (1) the Veteran does not have PTSD and (2) that his diagnosis of depression is related to post-service events.  The August 2011 VA examiner determined that the Veteran experienced no traumatic events in service and did not meet the criteria for a diagnosis of PTSD.  Specifically, the examiner noted that the Veteran completed a trauma symptoms inventory as part of his evaluation and that his test results were invalid.  The examiner noted that the Veteran's score for ATR was clinically elevated rendering his response pattern invalid.  He also completed another psychiatric inventory (the MMPI-2) as part of the evaluation and the examiner found there was significant evidence of malingering with an "F" score of 120.  The examiner found that the score indicated an intentional distortion of symptoms and there was a marked discrepancy between claimed stresses and objective test data findings.  Significantly, the August 2011 VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  

Nevertheless, the August 2011 VA examiner did find that the Veteran had an Axis I diagnosis of a depressive disorder not otherwise specified.  The examiner determined that the Veteran's depression symptoms were consistent with other evidence of record.  The examiner opined that the depressive disorder was most likely related to the death of the Veteran's son in 2003 and two failed marriages.  

The Board has reviewed the Veteran's VA treatment records and finds that they do not relate the Veteran's depression to service.  

The Board has considered the Veteran's statements that his depression is related to service.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet.App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet.App. at 511; see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d at 1331; see also Kahana v. Shinseki, 24 Vet.App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference); Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).

In this case, the Board finds that the Veteran is competent to report his current depression symptoms as these observations come to him through his senses.  Layno, 6 Vet. App. at 469.  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  In this case, however, the Veteran is not competent to relate his psychiatric symptomatology to service.  See Jandreau, 492 F.3d at 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because the Veteran has had stressful events in his life following service, including the death of a son and two failed marriages, the Board finds that determining the etiology of his current depression symptoms is not a simple link that a lay person would be qualified to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his depression are found to lack competency.  The Board places a higher probative value on the professional medical opinion of record rather than the Veteran's statements.  Significantly, the August 2011 VA examiner considered the Veteran's theories and they were not endorsed.

The Board has also considered the Veteran's statements and testimony regarding depression and continuous symptoms since service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan, 451 F.3d at 1331).  As noted above, the Board finds that the Veteran is competent to report his observations of symptomatology as they come to him through his senses.  See Layno, 6 Vet. App. at 469.  However, for the reasons stated above, the Board finds the Veteran is not credible.  The Veteran's former wife has submitted competent and credible statements describing how the Veteran has been less than truthful about his symptoms including nightmares.  As noted above, the August 2011 VA examiner found that there was evidence that the Veteran was intentionally distorting his symptoms and noted that there was a marked discrepancy between claimed stresses and objective test data findings.  Therefore, the Board finds that the Veteran's statements regarding continuity of depressive symptomatology are not credible and places no probative value on his statements.  

In light of the above discussion, there is no reasonable doubt to be resolved as the preponderance of the evidence is against the claim.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102.  The claim must therefore be denied. 


ORDER

Service connection for an acquired psychiatric disorder, including PTSD and a depressive disorder, is denied. 



____________________________________________
RYAN T. KESSEL 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


